Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 reads in part, “8. The system of claim 8, wherein” – it appears that claim 8 has a typographical error and, for examination purposes, will be treated as depending from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 11 and 16, from which claims 14 and 20 depend recited that “a top surface of the actuator frame has a surface roughness between 2 RMS and 6 RMS” [emphasis added] while depending claims 14 and 20, which by definition incorporate all the limitations of parent claims, appear to contradict or be in conflict with their respective parent claims where they read “the top surface of the actuator frame comprises a material with a surface roughness less than 1 RMS when untreated.” These ranges are inconsistent and do not overlap, thus the scope of these depending claims are unclear.  
Neither has additional depending claims, but amendments adding depending claims to here rejected claims 14 and 20, as written, would inherit the same deficiencies.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchigaki (US 2009/0185254)(from IDS) in view of Fathi (US 2018/0269174).
Regarding independent claims 1, 11, and 16, Uchigaki discloses A piezoelectric micro-electro-mechanical system (MEMS) scanning mirror system (Abstr – scanning element; piezoelectric body) comprising (i.e., open language for the claim, MPEP 2111.03): 
an actuator frame (Figs. 1-2: 4 – frame) comprising an electrically conductive material (para. 43 – frame 4 can be made of conductive material);  
a piezoelectric actuator (12a-12d – piezo electric actuators ) having a top electrode on a top surface of the piezoelectric actuator (i.e., para. 44 – electrodes on first surface of member 8) and a bottom electrode on a bottom surface of the piezoelectric actuator (para. 46 – PZT chip, electrode of piezoelectric body; see also para. 48 – electrodes on surface of piezoelectric body and on the frame 4); 
an conductive adhesive layer between the bottom electrode of the piezoelectric actuator and a top surface of the actuator frame (para. 48 – conductive adhesive); and 
a mirror assembly extending across a gap in a central mounting member of the actuator frame (2 – mirror) and attached with a structural adhesive (para. 48 – silver-containing epoxy 
Uchigaki does not explicitly disclose the conductive adhesive is anisotropic. Uchigaki and Fathi are related as MEMS related devices.
Fathi discloses using anisotropically conductive adhesive (para. 90) because of the desirable attributes (para. 85) such as withstanding a variety of environments MEMS systems are often found in (para. 90).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use Fathi’s teachings of an anisotropically conductive adhesive in the MEMS system of  such as withstanding a variety of environments MEMS systems are often found in (para. 90).
Further regarding independent claims 11 and 16 with depending claims 4-8, 10, 13, 14, and 18, the combination teaches all the limitations in common as set forth above, but does not explicitly further disclose [independent claims 11, 16, depending claim 7] wherein a top surface of the actuator frame has a surface roughness between 2 RMS and 6 RMS; [claim 4] a surface roughness greater than 2.2 RMS; [claim 5] a surface roughness greater than 3 RMS; [claim 6] a surface roughness greater than 5 RMS; [claims 8 and 14] a surface roughness less than 1 RMS when untreated; [claims 10, 13, and 18] the anisotropic conductive adhesive layer is greater than 100 microns thick.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the roughness (Fathi, para. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the roughness of the surface and adhesive thickness to find the optimum joint strength, spacing and attachment as further suggested by Fathi’s general conditions.
Regarding claim 2, the combination further a conductive layer on the bottom surface of the piezoelectric actuator is electrically connected to the top surface of the actuator frame by the anisotropic conductive adhesive (Fathi, para. 90 - anisotropically conductive adhesive)..
Regarding claims 9 and 12, the combination further discloses the anisotropic conductive adhesive extends beyond a perimeter of the bottom electrode's actuator-frame facing surface (Fathi, Fig. 19: 35 – Anisotropic Conductive Adhesive (ACA) epoxy, note how it extends beyond layer 28; see also para. 228, para. 90 - anisotropically conductive adhesive).
Regarding claim 17, the combination further discloses the conductive adhesive layer is an anisotropic conductive adhesive (Fathi, para. 90 - anisotropically conductive adhesive).
Allowable Subject Matter
Claims 3, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 3, the prior art does not teach or suggest “The system of claim 2” including the specific arrangement for “wherein the anisotropic conductive adhesive only 
Regarding claim 15, the prior art does not teach or suggest “The system of claim 11,” including the specific arrangement for “wherein the anisotropic conductive adhesive only conducts electricity in a direction perpendicular to the top surface of the actuator frame.” as set forth in the claimed combination(s).
Regarding claim 19, the prior art does not teach or suggest “The system of claim 18” including the specific arrangement for “wherein the anisotropic conductive adhesive only conducts electricity in a direction perpendicular to the top surface of the actuator frame.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner's Note
With respect to claim(s) 20, Examiner makes no prior art rejection.  However, this claim is not allowable pursuant to the pending 35 USC 112, second paragraph, rejection. 
With respect to claim 20, this claim depends on claim 19 and is otherwise allowable at least for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190103373, US-20170066240, US-20170066241, US-20150146312, US-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872